Citation Nr: 1039088	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  05-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to December 
1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Veteran testified at a hearing before a 
Decision Review Officer (DRO) in October 2004 and at a hearing 
before the Board in July 2006.  This case was remanded by the 
Board in March 2007 and July 2009.  The case is once again before 
the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran does not have a low back disability that is 
attributable to military service.  


CONCLUSION OF LAW


The Veteran does not have a low back disability incurred in or 
aggravated during active military service.  38 U.S.C.A. §1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The RO sent correspondence in August 2002, October 2002, June 
2003, May 2005, August 2005, February 2009, and May 2009; a 
rating decision in June 2003; a statement of the case in May 
2005; and a supplemental statement of the case in September 2005 
and June 2009.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, evidence 
considered, pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
February 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination in relation to the claim.

The Veteran's service medical records are not available in this 
case.  The claims file shows that the Veteran's service medical 
records could not be located and were potentially destroyed in a 
fire at the National Personnel Records Center (NPRC).  In a June 
2003 letter the Veteran was informed that his service medical 
records were not located.  The Veteran was also informed that the 
records were unavailable in a June 2003 rating decision and a May 
2005 statement of the case.  The Veteran had an opportunity to 
submit any records in his possession.

Under such circumstances, there is a heightened obligation on the 
part of VA to explain findings and conclusions and to consider 
carefully whether reasonable doubt exists to resolve in favor of 
the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if 
they existed, remain absent from the file, the Board's analysis 
has been undertaken with the heightened obligation in mind.  The 
case law does not lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  Russo v. Brown, 
9 Vet. App. 46 (1996).

Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore the error was harmless).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  
In addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The chronicity provisions are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive period, 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under relevant case 
law, lay observation is competent.  38 C.F.R. § 3.303(b) (2009).

In the alternative, the chronicity provisions are applicable 
where evidence, regardless of its date, shows that a veteran had 
a chronic condition in service, or during an applicable 
presumptive period, and still has that condition.  The evidence 
must be medical unless it relates to a condition as to which lay 
observation is competent.  38 C.F.R. § 3.303(b) (2009).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he sustained an injury to his back in 
service and continues to have back problems.  

Associated with the claims file are hospital admission cards from 
the Office of the Surgeon General, Department of the Army which 
indicate that the Veteran was admitted for between fifteen and 
nineteen days in Japan for what was termed diseases of the muscle 
tendon and fascia and posterior muscles of the abdominal wall in 
March 1953.   

Private treatment reports from Baptist Medical Center indicate 
that the Veteran was seen for back pain in February 1969.  He was 
assessed with a herniated disc at L4.  The Veteran underwent a 
removal of the right disc at L4-5 in February 1969.  

Private treatment reports from Jackson Bone and Joint Clinic show 
that the Veteran reported a slip and fall injury in March 1955 
which resulted in some low back pain.  In July 1955, the Veteran 
indicated that he sustained a lifting injury at work which 
resulted in low back pain.  In April 1957, the Veteran suffered a 
fall and had low back pain following the fall.  In February 1969, 
the Veteran was noted to have sustained an electrical shock in 
August 1968 which the examiner concluded was the probable cause 
for a herniated disc at L4.  The Veteran was noted to have 
undergone disc surgery in February 1969 which revealed a 
protruded disc at L4.  

Private treatment reports from River Oaks Hospital show diagnoses 
of degenerative lumbar disc disease, degenerative spondylosis, 
and chronic back pain.  The Veteran underwent a lumbar fusion 
with internal fixation in October 1993.  In December 2004, he 
underwent an exploration of the lumbar fusion and six pedical 
screws and two deep plates were removed from his spine.  The 
final diagnosis was a healed fusion at L4-S1.    

A November 2003 medical statement from R. Russell, M.D., 
indicates that the Veteran's current diagnoses included 
degenerative joint disease of the spine.  Dr. Russell also 
submitted a statement dated in December 2004 in which he 
indicated that it was possible the Veteran's back pain was 
related to his military service because the type of pain was 
similar and the location of the pain was in a similar location.  
In an April 2005 letter, Dr. Russell indicated that after 
reviewing the Veteran's records and history it was highly 
probable that his low back pain was connected to a prior injury 
related to his military service.  Dr. Russell stated that the 
rationale for the opinion was that the Veteran's current back 
pain was very similar to the pain that he had in service in 
regard to its location, quality, and the fact that the Veteran 
did not have an injury prior to the injury in service.  

VA outpatient treatment reports dated from October 2001 to August 
2005 show treatment for chronic low back pain.  A May 2005 
magnetic resonance imaging (MRI) of the lumbar spine revealed 
multiple levels of chronic disc changes from L1-5, a significant 
amount of posterior osteophytes and bulging discs at L1-2, L2-3, 
and L3-4 with hypertrophy of the facet joints and ligamentum 
flavum causing a mild degree of spinal canal stenosis.  

The Veteran testified at a hearing before a DRO in October 2004.  
The Veteran indicated that he injured his back building pontoon 
bridges in service.  He testified that he went to sick call 
several times and was diagnosed with muscle strain.  He indicated 
that he was hospitalized in service in Japan in 1953.  The 
Veteran's current diagnosis was noted to be spondylolysis.   The 
Veteran testified that he sought treatment for his back after 
service and underwent a spinal fusion in 1993.  

The Veteran's representative submitted information pertaining to 
spondylolysis at the time of the October 2004 hearing.  The 
information indicates that spondylolysis is a stress fracture 
involving the pars interarticularis of the vertebral bones of the 
spine.  

The Veteran testified at a hearing before the Board in July 2006.  
The Veteran testified that he injured his back several times in 
service.  He stated that the first injury occurred in 1951 and he 
reported that he injured his back again a few years later in 
Japan.  He indicated that he sought treatment for his back after 
service in 1955 at a civilian hospital.  The Veteran testified 
that his back continues to worsen as he ages.  He stated that he 
did not get injured on the job after service and his injuries 
occurred in the military.  He reported that he sustained an 
electric shock at home and not at work and he never sought 
Workers' Compensation.  

Private treatment reports from the Pain Clinic at Mae Physicians 
Surgery Center dated in October and November 2006 show a 
diagnosis of failed back syndrome for which the Veteran was 
treated with lumbar epidural steroid injections.  The Veteran 
reported a history of injury to his back in service in 1951.

At a May 2009 VA examination, the Veteran reported a history of 
low back pain secondary to lifting heavy equipment while in the 
military.  He reported recurrences of low back pain throughout 
his enlistment.  He indicated that his low back remained 
symptomatic after his discharge from service.  Following a 
physical examination which included review of X-rays of the 
lumbar spine and a computed tomography scan from December 2008, 
the examiner diagnosed the Veteran with multilevel lumbar 
spondylosis and degenerative joint disease, status post L4-5 and 
L5-S1 fusion.  The examiner indicated that he extensively 
reviewed the claims file and that the available service records 
did not document any treatment for injuries to the Veteran's low 
back.  The examiner noted that the Veteran sustained a slip and 
fall injury in March 1955 and a lifting injury at work in July 
1955.  The examiner reported that the records included multiple 
entries for chronic low back pain problems and an entry noting 
electrical shock as a possible cause for herniation of a 
preexisting degenerative disc.  The examiner also noted operative 
reports from 1969 and 1993.  The examiner opined that it was less 
likely than not that the Veteran's current back condition was 
related to any back problems he had in service.  The exxaminer 
noted that he could find no evidence in the medical record that 
the Veteran's current back condition was the direct and proximate 
result of any incident or occurrence in service.  The examiner 
concluded that the Veteran's present back condition had no 
relation to any "unspecified disease of the bone, muscle, 
tendon, and fascia located in the posterior muscles of the 
abdominal wall."  

An additional VA medical opinion was requested from the VA 
examiner in August 2009.  The examiner provided another opinion 
to further clarify the opinion regarding the etiology of the 
Veteran's back disability.  The examiner noted that the Veteran 
reported an injury to his back while bulding bridges in service 
in July 1951 which was diagnosed as lumbosacral strain and an 
additional injury to his back in Japan in 1953.  The examiner 
reviewed the hospital admission cards from the Office of the 
Surgeon General which included an entry in March 1953 documenting 
a hospital stay of between fifteen to nineteen days for diseases 
of the bone, disease of the muscles, tendon, and fascia, and 
posterior muscles of the abdominal wall.  The examiner indicated 
that the only logical conclusion would be that the Veteran 
sustained a strain type injury as there was no indication that 
the Veteran sustained a herniated disc, nor were any degenerative 
disc or arthritis problems identified.  Following a thorough 
review of the prior examination and extensive review of the 
records, the examiner opined that it was less likely than not 
that the Veteran's present back condition was related to, caused 
by, or aggravated by any incident or occurrence in service 
including the claimed 1951 lumbosacral strain and 1953 
hospitalization.  The examiner indicated that the rationale for 
the opinion was that the injuries in service were both 
lumbosacral strain type injuries.  The examiner noted that the 
Veteran was nineteen years old at the time of his hospitalization 
in 1953 and it was unlikely that he would have had any 
significant degenerative changes at such a young age.  The 
examiner confirmed his prior diagnosis of multilevel lumbar 
spondylosis and degenerative joint disease.  The examiner related 
the degenerative changes of the lumbar spine to the aging 
process.  The examiner noted that the Veteran's treating 
physician related the Veteran's low back pain to his military 
service because the pain was described as similar in nature and 
location.  The examiner stated that there was no indication that 
the Veteran's treating physician had the advantage of having 
access to the Veteran's entire medical record from over the years 
and as such the examiner respectfully disagreed with the 
conclusion of the treating physician.  The examiner noted that it 
appeared that the treating physician's opinion was based upon 
history provided by the Veteran.

In considering the evidence of record and the applicable laws and 
regulations, the Board concludes that the Veteran is not entitled 
to service connection for a low back disability

The available service records from the Office of the Surgeon 
General show an admission for what was termed diseases of the 
muscle tendon and fascia and posterior muscles of the abdominal 
wall in March 1953.  The Veteran has indicated that hospital stay 
related to a back injury and he reported that he also injured his 
back two years prior while building bridges in service.  The VA 
examiner reviewed the record and determined that the hospital 
admission in service related to a lumbar-strain type injury and 
noted the Veteran reported that the initial injury in 1951 was 
diagnosed as lumbosacral strain.  Following a physical 
examination and thorough review of the claims file the VA 
examiner indicated that it was less likely than not that the 
Veteran's present back condition was related to, caused by, or 
aggravated by any incident or occurrence in service including the 
claimed 1951 lumbosacral strain and 1953 hospitalization.  The 
examiner indicated that the rationale for his opinion was that 
the Veteran's injuries in service were both lumbosacral strain 
type injuries.   The Board acknowledges Dr. Russell's opinion 
that it was highly probable that the Veteran's low back pain was 
connected to a prior injury related to the Veteran's military 
service.  While Dr. Russell indicated that he reviewed the 
Veteran's records and that the rationale for his opinion was that 
the Veteran's current back pain was similar in nature and 
location to the pain that the Veteran had in service, the VA 
examiner noted that there was no indication that the Veteran's 
treating physician had the advantage of having access to the 
Veteran's entire medical and the VA examiner respectfully 
disagreed with the conclusion of the Veteran's treating 
physician.  The VA examiner noted that it appeared that the 
treating physician's opinion was based upon history provided by 
the Veteran.  The VA examiner indicated that it was unlikely that 
the Veteran would have had any significant degenerative changes 
at the time of his 1953 hospital admission, there was no 
indication that the Veteran sustained a herniated disc, and there 
was no  degenerative disc or arthritis problems noted in the 
available service medical reports.  The examiner related the 
degenerative changes of the Veteran's lumbar spine to the aging 
process.  The examiner reviewed the claims file and provided a 
thorough rationale for his opinion.

The Board finds the opinion of the VA examiner to be more 
probative and persuasive than that of Dr. Russell because the VA 
examiner reviewed the Veteran's entire medical history and had 
access to Dr. Russell's opinion, but gave a clear rationale for 
disagreeing with that conclusion.  Additionally, the evidence 
does not show that arthritis was diagnosed within one year of the 
Veteran's separation from service, thus service connection may 
not be granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2009).  Consequently, service connection is not warranted on a 
direct basis because the medical evidence associated with the 
claims file does not establish that any current low back 
disability is etiologically linked to the Veteran's military 
service.  

Although the Board is not questioning the competence of the Dr. 
Russell, the Board also notes that the opinion of Dr. Russell is 
not entitled to more weight merely because he treated the 
Veteran.  VA's benefits statutes and regulations do not provide 
any basis for according any greater weight to a treating 
physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  

The Board acknowledges the Veteran's contention that his low back 
disability is related to his military service.  Competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest 
to factual matters of which he had first-hand knowledge.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the 
Veteran as a lay person has not been shown to be competent to 
make medical conclusions.  Therefore, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical expertise.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his lay 
assertions cannot establish a link between his low back 
disability and service.

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's claimed low back 
disability was incurred in service or caused thereby.  Therefore, 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2009).


ORDER

Entitlement to service connection for a low back disability is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


